I do not think the judge erred in submitting to the jury the question, whether the death of the assured was caused by an accidental discharge of the pistol. No witness was present when the pistol was discharged, and the precise circumstances under which the discharge took place are unknown. We have the mental condition of the deceased; the facts that the pistol was purchased by his son without his knowledge; that he cautioned his son against leaving it about for fear of accident; that he did not know where it was kept, or that it was loaded; that he was wholly unfamiliar with its use, and had never been known to fire or use one; that it was a self-cocking pistol which would go off at a touch; and that the fatal wound was in his mouth. While it is extremely improbable, from all the circumstances, that the discharge was purely accidental, in the ordinary sense of the term, the facts do not exclude such an hypothesis, and it was therefore proper for the judge to submit them to the jury. (Mallory v. The Travelers' Insurance Co., 47 N.Y., 52.) There was nothing in the complaint or proofs of loss which absolutely precluded the plaintiff from claiming that the death was purely accidental, and there was no claim upon the trial that plaintiff was thus precluded. As it is not claimed that the death of the assured by an accidental discharge of the pistol while in *Page 244 
his hand, was a death "by his own hand or act," within the meaning of the policy, it remains to be determined whether every case of self-destruction, not accidental, is, within the meaning of the policy, "a death by his own hand or act."
It is admitted by the learned counsel for the plaintiff that if the assured intentionally took his own life by his voluntary act, then the policy was avoided, whether he was sane or insane. But it is claimed by him that if his act of self-destruction was involuntary and unintentional, or caused by an irresistible impulse, then the death was not, within the meaning of the policy, "by his own hand or act."
It is matter of common observation that some insane persons can be influenced by motives; that they can form intentions and act upon them, and that they can devise schemes and carry them out with great cunning and skill, and yet such persons may not be able to distinguish between right and wrong, may not be competent to bind themselves by contracts, or be legally responsible for crime. There are other insane persons who cannot form intentions, are unconscious of the physical consequences of their acts, cannot control their actions, and who act from irresistible impulse; such persons can no more be said to act than an automaton. If such a person should commit self-destruction, the event might, with some propriety, be called an accident. It is no more the act of the insane person than if he had been compelled to do it by some irresistible external force.
The clause inserted in policies, that they should be void in case the assured died by his own hand or act, has been in common use for many years. It is supposed to have been inserted to deprive the assured of any motive to take his own life for the pecuniary benefit of his friends. It presupposes that the assured could be acted upon by motives, and was not intended for a case where motives could not operate, where intentions could not be formed, and where the acts of the assured were not under the control of his will. Such a clause would not invalidate a policy in case a pistol held in the hands of the assured should explode, or in case he should with his *Page 245 
own hand take a poison in the belief that it was medicine, because in such cases he does not, within the meaning and intent of the parties, die by his own hand. In such cases, it is more proper to say that the assured died by accident, rather than to say that he died by his own hand or act. But the act is no more within this clause of the policy, if the assured is insane, and labors under the insane delusion that a poison which he sees before him is a cordial, and under such delusion drinks it and dies; or if he is under the delusion that the water of the ocean is a bed of flowers, and throws himself into it and drowned; or if he, without knowing the nature of a pistol, unconsciously or involuntarily discharges its contents into his head and thus produces death. In all these cases the assured has no design or intention, and has been operated on by no motives. His death may fairly be attributed to disease; and the event has happened upon which the insurer has agreed to become liable and to pay.
The construction of this clause, and clauses similar to it, has frequently been before the courts. The earliest English case in which it received consideration is that of Borradaile v.Hunter (5 Man.  Grang., 639; 44 E.C.L., 335). In that case there was a proviso that the policy should be void "in case the assured should die by his own hands." The assured threw himself into the Thames and was drowned. Upon an issue whether the assured died by his own hands, the jury found that he "voluntarily threw himself into the water, knowing at the time that he should thereby destroy his life, and intending thereby to do so; but at the time of committing the act he was not capable of judging between right and wrong," and it was held, after much discussion, that the policy was avoided. In that case it was claimed, on the part of the plaintiff, that if the assured was, at the time of his self-destruction, in such a state of mind that he was morally and legally irresponsible for his acts, the proviso did not apply; but it was held that whether the assured was sane or insane, if he intended self-destruction and voluntarily threw himself into the river for that purpose, the policy was avoided. MAULE, *Page 246 
J., says the proviso ought to be construed so as "to include those cases of self-destruction in which, but for the condition, the act might have been committed in order to accelerate the claim on the policy and to exclude those in which the circumstances, supposing the policy to have been unconditional, would show that the act could not have been committed with a view to pecuniary interest." That case was approved and followed inClift v. Schwabe (3 Man., Gran.  S., 438; 54 E.C.L., 437). In the latter case there was a clause in the policy that the policy should be void if the assured "should commit suicide." The assured voluntarily, and for the purpose of killing himself, took sulphuric acid and died. The claim, on the part of the plaintiff, was that the policy was not avoided unless the suicide was felonious and criminal, the assured being in such a state of mind that he would be civilly and criminally responsible for his acts. But the court held that the clause under consideration included all acts of voluntary self-destruction, and, therefore, that if the assured voluntary killed himself it was immaterial whether he was or was not at the time a responsible moral agent, sane or insane. These two cases are regarded as settling, in England, the construction of this and similar clauses in policies. In Dean
v. American Mutual Life Insurance Co. (4 Allen, 96), there was a proviso that the policy should be void if the assured "should die by his own hand." He caused his own death by cutting his throat. The English cases were followed and it was held that inasmuch as the assured intended self-destruction, the policy was avoided, whether he was sane or insane. BIGELOW, Ch. J., said: "A party cannot be said to die by his own hand, in the sense in which these words are used in the policy, whose self-destruction does not proceed from the exercise of an act of volition, but is the result of a blind impulse of mistake or accident, or of other circumstances over which the will can exercise no control." InCooper v. Massachusetts Mutual Life Insurance Company
(102 Mass., 227) the policy contained a proviso that it should be void if the assured "die by suicide." He voluntarily hung himself, and the court *Page 247 
held that the plaintiff could not recover whether the assured was sane or insane. The plaintiff was defeated, because the death of the assured was his voluntary, intentional act. In Eastabrook
v. The Union Mutual Life Insurance Company (54 Me., 224) the policy contained a proviso that it should be void "in case the assured shall die by his own hand." The assured committed suicide. The judge, at the trial, instructed the jury that if the assured was governed by irresistible or blind impulse in committing the act of suicide, the plaintiff would be entitled to recover. The verdict was for plaintiff, and the jury specially found "that the self-destruction was the result of a blind and irresistible impulse over which the will had no control," and that "the self-destruction was not an act of volition." The instruction of the judge was held to be right, and the finding of the jury was held to authorize the verdict. APPLETON, Ch. J., in writing the opinion of the court, went further than the facts of the case required or authorized, and held in conflict with the authorities above cited, that suicide by an insane person is never within the proviso, saying that "the insane suicide no more dies by his own hand than the suicide by mistake or accident." But the case of Dean v. American Mutual Life InsuranceCompany (supra) was approved, and we must assume that the decision was in fact based upon the facts presented by the record. In American Life Insurance Company v. Isett'sAdministrators (74 Penn. St., 176) the policy contained a similar proviso, and the assured shot himself. The court held that if the assured possessed sufficient mental capacity to form an intelligent intent to take his own life, and was conscious that the act he was about to commit would effect that object, it avoided the policy; if, however, his mind was so far impaired that he was incapable of forming such an intent and was unconscious of the effect of the action upon his life, a recovery could be had.
This clause first came under consideration in this State, in the case of Breasted v. The Farmers' Loan and Trust Company
(4 Hill, 73). In that case the assured committed suicide by drowning, and this fact the defendant plead as a defence. *Page 248 
The plaintiff replied that when the assured drowned himself he was of unsound mind, and wholly unconscious of the act. The case came up upon demurrer to this replication, and it was held that the plaintiff was entitled to judgment upon the demurrer. NELSON, Ch. J., said: "Speaking legally, self-destruction by a fellow-being bereft of reason can with no more propriety be ascribed to the act of his own hand than to the deadly instrument that may have been used for the purpose. The drowning of Comfort was no more his act, in the sense of the law, than if he had been impelled by irresistible physical power, nor is there any greater reason for exempting the company from the risk assumed in the policy, than if his death had been occasioned by such means."
This case again appears in 8 New York, 299, and both decisions are commented upon and explained in Van Zant v. Mutual BenefitLife Insurance Company (55 N.Y., 169). In the latter case the law, as announced in the English cases, was followed, and hence in this State, whatever doubt there may have been before, it must now be regarded as settled that when a policy contains a proviso that it shall be void in case the assured shall die by his own hand, a death by the voluntary, intentional act of the insured, whether he was sane or insane, avoids the policy; but self-destruction by the assured when his mind was so disordered that he did not know that the act committed would cause death, when he could form no intention and be influenced by no motive, or when he was under the influence of some insane impulse which he could not resist, does not avoid the policy. The case of LifeInsurance Company v. Terry (15 Wall., 580) is also commented on in that case, and the judgment therein is shown really not to be in conflict with that decision.
Since this clause first came under consideration in England there has been in England and this country, among judges and text writers, a difference of opinion as to its construction. On the one hand it has been claimed that self-destruction by an insane person who was incapable of distinguishing between right and wrong and who would not be responsible for the *Page 249 
act if committed upon another was, in all cases, without the proviso. On the other hand it has been claimed that self-destruction was taken out of the proviso only in case the assured was influenced to the act by an irresistible impulse, or was in such a state of mind that he could not intend his own death or know that the act which he committed would produce death. The supporters of both of the constructions which have been given to this clause rest upon the ground that the death was not by the hand of the assured, and under either construction the death of Mr. Gogorza was not by "his own hand or act" if these words alone had been in the proviso.
But we have here two words superadded, "sane or insane," to the other words which were under consideration in the cases to which we have thus far referred, and it is claimed, on the part of the defendant, that these two words make a marked difference. The claim is, that under this policy every case of self-destruction not purely accidental, whether the assured at the time was sane or insane, is within the proviso and avoids the policy. I am of opinion that this claim is not well founded. I am not clear for what particular purpose these two words were added. They can have no application in any case, unless the assured died by his own hand. Here, according to all the authorities, the assured did not die by his own hand, and hence these words can have no force. There is some force in the claim made on the part of the defendant that the words "sane or insane" which have recently been added to the other words, which have for many years been found in policies, must be given some meaning in the clause under consideration; that meaning must, if possible, be given to all the language used. It may be that they are used simply to make certain that mere insanity shall not take a case of self-destruction out of the proviso. With the clause as written every case of voluntary intentional self-destruction is within the proviso whether the assured was sane or insane; but the proviso does not apply to a case where the act of self-destruction was not voluntary or intentional. Such a case would *Page 250 
properly be classified with accidents. It is conceded that this proviso, as now written, does not apply to the case of unintentional death of a sane man by his own hand, such a death being accidental. No more should it apply to an unintentional death of an insane man by his own hand.
Upon the argument of this case, our attention was called to the case of Pierce v. Travelers' Insurance Company (decided in the Supreme Court of Wisconsin in April, 1874, and reported in 3 Insurance Law Journal, 422), as a case where the main question involved upon this appeal was under consideration. The policy in that case contained a condition that it should be void in case the assured died "by suicide, felonious or otherwise, sane or insane." The court, at the trial, charged the jury that if the assured "took his own life while in an insane condition of mind, still the defendants are liable, notwithstanding the attempt to avoid the policy under such circumstances." The Supreme Court held this charge to be erroneous, and granted a new trial. DIXON, Ch. J., writing the opinion, said "that the construction and effect of the condition must be the same as that which was given by the majority of the court to the exception in the policy in the leading case of Borradaile v. Hunter." He classifies the unintentional death of insane persons who commit self-destruction while unconscious of their acts, or unable to control them, among accidents; and he says: "The condition here relieves the company from liability only where the self-destruction was intentional, or committed by a party who was conscious of the nature of the act he was committing, or about to commit, and conscious of the direct and immediate consequences, and this notwithstanding the act may have been unaccompanied by any criminal or felonious intent or purpose. It does not apply or relieve the company when the death of the assured was accidental, or may be properly said to have been caused by accident, though brought about, it may have been, by his own hands, or by some dangerous or destructive instrument held in them." That case is not, therefore, in conflict with the views above expressed, but is in entire harmony with them. The *Page 251 
words "felonious or otherwise, sane or insane," used in the policy in that case, could have no force until there was a case of suicide to which they could be applied, and a case of self-destruction by one incapable of forming any intention, and unconscious of his acts or unable to control them, could not properly be called a suicide. (Clift v. Schwabe, supra.)
The language which would nullify a life policy in case the brain of the assured became so diseased and his mind so disordered that he should unconsciously or unintentionally, or from an irresistible impulse, take his own life, should be such as clearly to show that such was the intention of the parties. It is at least true that the language used in the policy under consideration does not clearly manifest such an intention.
It is claimed that, under the construction we have given to the words in this policy, no insurance company could use words that would shield it from liability in the case of the self-destruction of a person so insane as to be incapable of forming an intention or controlling his acts. I cannot perceive the difficulty. If it should be provided that the policy should be avoided "in case of suicide, or death of the assured resulting from insanity," or "in case of the self-destruction of the assured while insane, whether he was conscious of or intended the act of self-destruction or not," or "in case the assured shall consciously, intentionally and voluntarily take his own life, whether he was sane or insane," I think there could be no dispute as to the meaning. If either of the first two provisos had been in this policy, the defendant would have been exempted from liability; if the last proviso had been in, the construction would have been that which I have given. But it is unnecessary to determine the effect of any supposed language until an actual case is presented for decision.
Our attention has been called, since the argument, to the unreported case of Chapman v. The Republic Life InsuranceCompany of Chicago, decided in the Circuit Court of the United States for the northern district of Illinois. In that case the assured shot himself, and the policy contained a proviso exempting the insurance company from liability in case the *Page 252 
death of the assured was caused "by his own act and intention." To give effect to this proviso, it seems to me too clear for reasonable dispute that the assured must have caused his death by his own act and intention, that is, by his intentional act; and that the self-destruction of the assured when he was incapable of forming any intention would be without the proviso; and yet it was held in that case that the self-destruction of the assured while he was unconscious of his act, and incapable of forming any intention, exempted the company from liability. That decision should certainly receive no countenance as authority, and I believe it has no support anywhere, except in the court in which it was rendered.
The judgment should therefore be affirmed, with costs.
For reversal: LOTT, Ch. C., REYNOLDS and GRAY, CC.; for affirmance: EARL and DWIGHT, CC.
Judgment reversed.